Citation Nr: 0802781	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO. 05-36 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an effective date earlier than October 8, 
2004, for the grant of a 100 percent rating for post-
traumatic stress disorder (PTSD) or a total disability rating 
based on individual unemployability due to a service-
connected disability (TDIU).

2. Entitlement to a compensable rating for corneal scar of 
the right eye.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971 and from April 1972 to April 1974.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, granted 
a 100 percent rating for PTSD, effective October 8, 2004, and 
continued the noncompensable (0 percent) rating for corneal 
scar of the right eye.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action, on his part, is required.


REMAND

In his October 2004 claim, the veteran stated that he is in 
receipt of Social Security Administration (SSA) disability 
benefits, which, review of the claims file indicates, the RO 
has not attempted to obtain. While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims. See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal. See Murincsak; see also Lind v. Principi, 3 
Vet. App. 493, 494 (1992). Thus, the Board finds that the RO 
should obtain and associate with the claims file copies of 
all medical records underlying the SSA benefits 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

Further, the record indicates that the veteran receives 
treatment at the VA Medical Center (VAMC) in Philadelphia, 
Pennsylvania, for his service-connected disabilities. 
However, records dated from September 2001 to February 2004 
are not associated with the claims file, nor is there any 
indication that an attempt was made to obtain these records 
or that these records are not available. Therefore, the RO 
must obtain and associate with the claims file all 
outstanding VA medical records dated from September 2001 to 
February 2004. The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Hence, the RO must obtain all 
outstanding pertinent medical records from the Philadelphia 
VAMC dated from September 2001 to February 2004, following 
the procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requesting records from Federal facilities.

Concerning the claim for a compensable rating for a corneal 
scar of the right eye, after the February 2005 RO rating 
decision that continued the veteran's noncompensable rating 
for a corneal scar of the right eye, the veteran expressed 
disagreement with the rating decision in a March 2005 notice 
of disagreement (NOD). The claims file does not contain any 
Statement of the Case (SOC) for the claim for a compensable 
rating for a corneal scar of the right eye. The Board must 
therefore remand that issue for the issuance of an SOC. See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the issues are REMANDED for the following 
action:

1. The RO should request from SSA copies 
of all medical records underlying its 
decision pertaining to the veteran. In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities. All 
records/responses received should be 
associated with the claims file.

2. The RO should obtain from the 
Philadelphia VAMC all pertinent records of 
evaluation or treatment of the veteran's 
service-connected disabilities, from 
September 2001 to February 2004. The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities. All 
records or responses received should be 
associated with the claims file.

3. Regarding the claim for a compensable 
rating for a corneal scar of the right 
eye, the RO should prepare an SOC in 
accordance with 38 C.F.R. § 19.29 (2007), 
unless the matter is resolved by granting 
the benefit sought, or by the veteran's 
withdrawal of the NOD. If, and only if, 
the veteran files a timely substantive 
appeal, should the issue be returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

